EXHIBIT 10.1
FOURTH AMENDMENT
TO THE
LOWCOUNTRY NATIONAL BANK
EXECUTIVE DEFERRED COMPENSATION AGREEMENT
FOR
GARY HORN




THIS FOURTH AMENDMENT is adopted as of this 26th day of May, 2010, by and
between CBC National Bank (formerly known and currently doing business as
Lowcountry National Bank), a nationally-chartered commercial bank with offices
located in Beaufort, South Carolina (the “Company”), and Gary Horn (the
“Executive”).


The Company and the Executive executed the Executive Deferred Compensation
Agreement on January 22, 2004, which has been amended by the First, Second and
Third Amendments thereto since such date (as amended, the “Agreement”).


The undersigned now hereby amend the Agreement, effective June 1, 2010, for the
purpose of revising the interest rate to be credited to the Deferral Account (as
defined in the Agreement) prior to the date that benefits become payable under
the Agreement.  Therefore, the following changes shall be made:


Section 1.13 of the Agreement shall be deleted in its entirety and replaced by
the following:


“1.13           [Reserved.]”


Section 3.1.2 of the Agreement shall be deleted in its entirety and replaced by
the following:


“3.1.2           Interest.  Interest shall be credited on the Deferral Account
through May 31, 2010, based upon the provisions of the Agreement in effect prior
to June 1, 2010.  From and after June 1, 2010 until the commencement of the
benefit payments under this Agreement, unless otherwise stated, interest is to
be credited on the Deferral Account on a monthly basis at the appropriate tiered
rate paid by the Company on its money market accounts to depositors.  The rate
to be credited for any such calendar month shall be the tiered rate available to
depositors as of the first day of such calendar month based upon the balance of
the Deferral Account as of the last day of the immediately preceding calendar
month.”


Except as specifically amended hereby, the Agreement shall remain in full force
and effect as prior to this Fourth Amendment.




IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
Fourth Amendment.
 
 

Executive:    CBC National Bank            
/s/ Gary Horn
  By:  
/s/ Suellen Rodeffer Garner 
 
Gary Horn
   
Suellen Rodeffer Garner 
 
 
 
Title: 
Chairman of the Board
 